                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           ORANGEBURG DIVISION

MELODIE SHULER; M.K.D.; M.T.S.D.,§
          Plaintiffs,            §
                                 §
vs.                              §
                                 §
                                 §
STATE OF SOUTH CAROLINA;         §
ORANGEBURG COUNTY SHERIFF’S      §
DEPARTMENT; SHERIFF LEROY        §
RAVENELL; CAPTAIN ANTONIA        §
TURKVANT; CHIEF KENNETH KINSEY; §
CAPTAIN LACREA JENKINS;          §
LIEUTENANT COYLER; SERGEANT      §
ALLEN HUNTER; ORANGEBURG COUNTY§
SHERIFF’S DEPUTIES; FRANKLIN     §
A. WILLIAMS; MICHAEL LAWRENCE;   §
JOHN STUKE; DEREK HOWELL;        §
ANDRE BRISBON; CHRIS POWELL;     §
CARLENE JENKINS; CALVIN HALL;    §
LAQUETTA SUMPTER; SAMUEL DAILY; §          Civil Action No. 5:19-088-MGL-PJG
DERRICK DASH; DIANE GOODSTEIN;   §
WINNIFA B. CLARK; SOUTH CAROLINA §
LAW ENFORCEMENT DIVISION;        §
OFFICER LAWRENCE WIGGINS; NORTH §
CHARLESTON POLICE DEPARTMENT;    §
CHIEF EDDIE DRIGGERS; SERGEANT   §
RONALD WEBB; OFFICER CLARENCE    §
HABERSHAM; JUSTIN INFINGER;      §
OFFICER JUSTICE JENKINS; SOUTH   §
CAROLINA DEPARTMENT OF SOCIAL    §
SERVICES; SYLVIA MITCHUM; TRACI  §
ALTER; MICHELE BLUE; GILLUM; ONE §
UNKNOWN INDIVIDUAL; SIX UNKNOWN §
DSS WORKERS,                     §
           Defendants.           §
                                 §
          ORDER ADOPTING THE REPORT AND RECOMMENDATION
      AND DISMSSING PLAINTIFFS M.K.D. AND M.T.S.D. FROM THE ACTION

       This action arises under 42 U.S.C. § 1983. The matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge suggesting the minor

plaintiffs, M.K.D. and M.T.S.D., be dismissed from this action because the Magistrate Judge

provided Plaintiff Melodie Shuler (Shuler) with the opportunity to retain counsel for her minor

children but she failed to do so. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 4, 2019, ECF No. 15, but Shuler failed to

file any objection to the Report. “[I]n the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).
       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Shuler’s minor children, M.K.D. and M.T.S.D., are DISMISSED from this action.

       IT IS SO ORDERED.

       Signed this 2nd day of May 2019 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
